Citation Nr: 1037966	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  09-41 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Law Clerk


INTRODUCTION

The Veteran enlisted in the Oklahoma Army National Guard in March 
1984, and he remained a member until December 1985. He served an 
initial period of active duty for training (ACDUTRA) for the 
purpose of initial entry training from April 1984 to July 1984. 
During this period of ACDUTRA, the Veteran incurred a back 
disability, for which he is service-connected.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2008 rating decision of the Muskogee, 
Oklahoma regional office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claim for entitlement to 
service connection for hypertension. 


FINDING OF FACT

The preponderance of the evidence demonstrates that hypertension 
did not begin during service or within one year after discharge 
from service and that hypertension is not related to an incident 
of service.


CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated by 
service, may not be so presumed, and is not proximately due to or 
the result of a service-connected disease or disability. 38 
U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) defines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim. 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2009). Second, 
VA has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).

An August 2008 VCAA letter explained the evidence necessary to 
substantiate the claim for entitlement to service connection for 
hypertension. This letter also informed the Veteran of his and 
VA's respective duties for obtaining evidence. In addition, the 
letter explained how a disability rating is determined and the 
basis for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims held, in part, that VCAA notice, 
as required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits. 
Here, the Veteran first received VCAA notice in August 2008, 
prior to the September 2008 rating decision.

With regard to the duty to assist, the claims file contains the 
relevant VA diagnosis and treatment for hypertension. In June 
2010, the Veteran waived further gathering of private medical 
records and stated that the records did not pertain to treatment 
while he served in ACDUTRA. There is no indication in the claims 
file that there are additional available relevant records that 
have not yet been obtained.

The claims file contains no evidence suggesting that the 
Veteran's hypertension was incurred in, aggravated by, or related 
to any incident of service; therefore, VA need not remand the 
case for a VA medical examination. See Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003) (stating that VA is not required 
to provide an examination when a veteran has shown no causal 
connection between a current disability and his military 
service).   

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with VA's duty to 
assist. 




Merits of the Claim

The Board denies the Veteran's claim for entitlement to service 
connection for hypertension because the preponderance of the 
evidence indicates that the condition did not begin during active 
service or within one year of discharge from service, and there 
is no evidence to show that hypertension is related to any 
incident of service. 

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002). A veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102 (2009). When a veteran seeks 
benefits and the evidence is in relative equipoise, the veteran 
prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 
The preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. §§ 3.6, 
3.303(a) (2009). 

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).

Lay evidence of in-service incurrence or aggravation may serve to 
support a claim for service connection by demonstrating the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, capable of lay 
observation. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009) (citing  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007)). 

Active military service includes (1) active duty, (2) any period 
of active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
or aggravated in the line of duty, and (3) any period of inactive 
duty training (INACDUTRA) during which the individual concerned 
was disabled or died from an injury incurred or aggravated in the 
line of duty or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident which occurred during such 
training. 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6.  

Generally, certain evidentiary presumptions-including the 
presumption of sound condition at entrance to service, the 
presumption of aggravation during service of preexisting diseases 
or injuries which undergo an increase in severity during service, 
the presumption of service incurrence for certain diseases, and 
the presumptive periods following service during which diseases 
incurred may be found to be tied to service-do not apply to 
those claiming service connection based on ACDUTRA or INACDUTRA. 
Paulson v. Brown, 7 Vet. App. 466, 469 (1995).  

 However, as in this case, when the appellant was disabled or 
died from a disease or injury incurred or aggravated in the line 
of duty, such presumptions are applicable. Paulson¸ 7 Vet. App. 
at 469 (referring to 38 U.S.C.A. § 101(24)). 

The Veteran was not diagnosed with hypertension during service. 
Furthermore, under 38 C.F.R. § § 3.307(a)(3) (2009), the 
Veteran's blood pressure could not have been rated at a 10 
percent disability during ACDUTRA. A 10 percent disability rating 
requires diastolic pressure predominately at 100 or more, or 
systolic pressure at 160 or more. 38 C.F.R. § 4.104 DC 60 (2009). 
At the Veteran's entrance examination in March 1984, a reading 
indicated his blood pressure was 118/72. In April 1984, the 
Veteran's blood pressure was recorded at 118/80. In May 1984, 
service treatment records reflect that blood pressure was 
recorded at 110/70, 128/84, 120/62, 116/88, again at 116/88, and 
126/88. In July 1984, service treatment records indicate blood 
pressure was at 118/80. In April 1985, the Veteran's blood 
pressure was recorded at 110/70.

Competent medical evidence indicates that the Veteran's 
hypertension did not begin within one year of his period of 
ACDUTRA. See 38 C.F.R. § § 3.307, 3.309(a) (2009). In March 1989, 
a VA examiner noted the Veteran's blood pressure at 116/84 and 
did not diagnose hypertension. In July 1989, VA medical 
certificates reflect that the Veteran's blood pressure was 
recorded at 118/74 and 108/76. In May 1989, the Veteran's blood 
pressure was at 110/76. In September 1989, the Veteran had blood 
pressure readings of 120/80 and 120/70. In the 1990s, the 
Veteran's blood pressure remained at similar readings.

The Board has considered the requirement of 38 C.F.R. § 3.307(c), 
which states that cases in which a chronic condition is shown to 
exist within a short time following the presumptive period, but 
without evidence of manifestations during the presumptive period, 
should be developed to determine whether there was symptomatology 
that in retrospect could be identified as manifestation of the 
chronic disease to the 10 percent level. However, as there is no 
evidence that the Veteran's hypertension was shown to exist 
within a short time following the presumptive period of one year, 
no further development is necessary. See 38 C.F.R. 
§ § 3.307(a)(3), 3.307(c), 3.309(a). 
   
In August 2008, more than 20 years following the end of the 
Veteran's period of ACDUTRA, a VA physician diagnosed the Veteran 
with hypertension and indicated a recent history of hypertension. 
The physician did not indicate any direct connection between the 
Veteran's current hypertension and the period of ACDUTRA he 
served, any possible aggravation during ACDUTRA of preexisting 
hypertension symptoms, or any connection to or aggravation by the 
Veteran's service-incurred back disability. See 38 C.F.R. 
§ § 3.303, 3.304, 3.306, 3.307, 3.309, 3.310.

The Veteran has not made any lay statements to indicate that his 
current hypertension is related to his period of ACDUTRA. See 
Jandreau, 492 F.3d at 1372. In a November 2009 substantive appeal 
to the Board, the Veteran stated only that he "could use a 
little more money to get by on because of hardship."

There is no evidence to show that the Veteran's hypertension 
began during service or within one year of discharge from 
service, and there is no evidence to show that hypertension is 
related to an incident of service. See 38 C.F.R. § § 3.303, 
3.304, 3.307, 3.309. As the preponderance of the evidence is 
against the Veteran's claim for entitlement to service connection 
for hypertension, his claim must be denied. See Alemany, 9 Vet. 
App. at 519.


ORDER

Service connection for hypertension is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


